Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
2.	Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Fujii (US 2016/0289471) in view of Yokohama et al. (US 2013/0194344). 
	As to Claim 1: Fujii discloses a water-based (aqueous) pigment dispersion for ink jetting (Paragraphs [0003] and [0009]), comprising water as the dispersion medium (corresponding to the claimed aqueous medium) (Paragraph [0009]).  Fujii also discloses that the dispersion also comprises a dispersion made of resin-coated pigment particles, wherein pigment particles are covered with a resin dispersant, and has a volume average particle diameter of 10-300 nm 
	However, Fujii does not specifically mention the addition of a dispersion (B) containing a self-dispersing pigment (b), and has a volume average particle diameter of 70 nm or more and 210 µm or less as required by the claims of the present application.
	Nevertheless, Yokohama et al., like Fujii, discloses an inkjet ink (Paragraph [0008] of Yokohama et al.).  Yokohama et al. also disclose employing a dispersion of a self-dispersing black pigment having a volume average particle diameter of, for example, 103 nm, i.e., encompassed by the claimed dispersion (B) containing a self-dispersing pigment (b) having a volume average particle diameter of 70 nm or more and 210 µm or less, to provide desired dispersing properties (Paragraphs [0055]-[0067] and [0103]). 
	Given the above teachings, it would have been obvious to one of ordinary skill in the art to add the claimed dispersion (B) containing a self-dispersing pigment (b), having a particular volume average particle diameter taught by Yokohama et al. in the pigment dispersion for ink jetting discussed in Fujii, with a reasonable expectation of successfully imparting desired dispersing properties for ink jetting. 


2 is rejected under 35 U.S.C. 103 as being unpatentable over Fujii (US 2016/0289471) in view of Yokohama et al. (US 2013/0194344) as applied to claim 1 above, and further in view of Akutsu et al. (US 7,176,249). 
	The disclosures with respect to Fujii and Yokohama et al. in paragraph 2 are incorporated here by reference.  They do not specify the ratio of the primary particle diameter of the pigment (a) to the primary particle diameter of the self-dispersing pigment (b) as required by claim 2.
	However, Akutsu et al. disclose the use of pigment particles, including organic and inorganic pigments, and self-dispersing pigments, having a primary particle diameter in the range of 2 nm-200 nm, and in the case of the range from 2 nm to 200 nm, it is possible to improve the pigment dispersion stability, also to improve the transparent property of the image coat film, to widen the color reproduction range of the image portion, and consequently to provide a printed image with high color tones and high saturation, in aqueous ink compositions (Col. 1, lines 5-10 and Col. 11, lines 14-62).  
	Given the above teachings, it would have been obvious to one of ordinary skill in the art to employ pigments, including organic and inorganic pigments, and self-dispersing pigments, having optimum or workable primary particle diameters, corresponding to the claimed ratio, as suggested by Akutsu et al., in the dispersion of Fujii and Yokohama et al., with a reasonable expectation of successfully enhancing the pigment dispersion stability in aqueous ink compositions. 


s 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Fujii (US 2016/0289471) in view of Yokohama et al. (US 2013/0194344) as applied to claim 1 above, and further in view of Tojo et al. (US 2010/0239759). 
	The disclosures with respect to Fujii and Yokohama et al. in paragraph 2 are incorporated here by reference.  They do not specifically mention the pigment dispersant resin as including styrene-acrylic acid copolymer having a particular weight average molecular weight as required by claims 4 and 5.
	However, Tojo et al. disclose the use of pigment dispersant resin comprising styrene-acrylic acid copolymer having a weight average molecular weight of 2,000-60,000 (which overlaps with the claimed weight average molecular weight of 6000 to 25000) for easily dispersing the pigment when the pigment is dispersed and for stabilizing dispersion status after the pigment is dispersed (Paragraphs [0049]-[0052]).  
	Given the above teachings, it would have been obvious to one of ordinary skill in the art to employ the pigment dispersant resin comprising styrene-acrylic acid copolymer having the claimed weight average molecular weight taught by Tojo et al. in the dispersion suggested by Fujii and Yokohama et al., with a reasonable expectaeiton of successfully easily dispersing the pigment when dispersed and for stabilizing dispersion status after the pigment is dispersed. 

Allowable Subject Matter
5.	Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Correspondence
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANNAH J PAK whose telephone number is (571)270-5456. The examiner can normally be reached 8-5 PM; M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANNAH J PAK/Primary Examiner, Art Unit 1764